Day, J.
I. The very decided weight of authority is that the adding the name of another maker to a bill or note is a material alteration, such as will discharge the original parties not consenting thereto, without inquiry as to whether the alteration is 'injurious or beneficial to them. 2 Parsons’ Notes and Bills, pp. 556-560, and cases cited; Hall’s Administratrix v. McHenry, 19 Iowa, 521.
II. The signature of Johnson imports a sufficient consideration. Por aught that appears, he knew that Miner had no knowledge of the addition to the note. The law presumes that he knew the effect of his signature would be to discharge Miner. There is no reason why he should be discharged from his obligation voluntarily assumed. The effect of his act was to execute a new note at the time he attached his name. As the maker of such note he should be held liable.
Upon the appeal of Johnson the case is affirmed, and on the appeal of Miner it is
Beveesed.